Per Curiam.

The final order, so far as appealed from, should be modified to the extent of fixing the values for the first two years under review at the following amounts:

Year Land Building Total

1941- 42 $175,000 $370,000 $545,000
1942- 43 175,000 360,000 535,000
and as so modified affirmed, with $20 costs and disbursements to the appellant.
While the provision of subdivision 3 of section 21 of the Tax Law that “ The total assessment only can be reviewed ” does not preclude a review of the land and building values (People ex rel. Strong v. Hart, 216 N. Y. 513; People ex rel. N. Y. Stock Exchange B. Co. v. Cantor, 221 App. Div. 193, affd. 248 N. Y. 533), in this case, having arrived at the conclusion that the record before us does not warrant a reduction from the total value fixed for the year 1943-44, no useful purpose will be served by separately stating the land and building values which we believe should have been fixed at Special Term.
Our affirmance of the total value for the year 1943-44 is therefore not to be construed as an approval of the building or land values fixed at Special Term for that year.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Order, so far as appealed from, unanimously modified as stated in the opinion and as so modified affirmed, with $20 costs and disbursements to the appellant. Settle order on notice.